of the district court and remand with instructions to construe the motion
                as a post-conviction petition for a writ of habeas corpus. The claim also is
                not belied by the record that was before the district court. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                                       , J.
                                        Saitta


                                                 J.                    Piekeif
                Gibbons                                    Pickering


                cc: Hon. Kenneth C. Cory, District Judge
                     Robert Wayne Johnson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A